***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                ENRICO VACCARO v. WILLIAM
                     D’ANGELO ET AL.
                        (AC 40258)
                        Keller, Bright and Beach, Js.

                                   Syllabus

The plaintiff stakeholder, an attorney who previously represented the defen-
     dant B in an action against a third party to recover for personal injuries,
     brought an action for interpleader to determine the rights of B and the
     defendant D, B’s former chiropractic physician, to a portion of the funds
     from a settlement resolving B’s personal injury action. B failed to pay
     D for certain chiropractic services provided by him during visits that
     exceeded the annual limit of ten chiropractic visits under B’s health
     plan. The matter was tried to the trial court, which rendered judgment
     ordering the distribution of the funds in part to D, including D’s requested
     amount for chiropractic services provided to B, and the distribution of
     the remaining funds to B, from which the plaintiff appealed and B cross
     appealed to this court. Thereafter, the plaintiff withdrew his appeal. On
     the cross appeal, B claimed that the trial court improperly determined
     that D was entitled to a portion of the settlement funds because D failed
     to comply with a certain provision (§ 2.03.12) in his provider agreement,
     and because an authorization form provided by D at B’s initial visit, which
     was the basis for D’s claim to the settlement funds, was unenforceable.
     Specifically, B claimed that D’s authorization form was illegal on its
     face and contrary to public policy because it violated the statute ([Rev. to
     2011] § 20-7f [b]) that makes it an unfair billing practice for a healthcare
     provider to request payment, other than a co-payment or deductible,
     from an enrollee for medical services covered under a managed care
     plan, and because it violated certain other statutory provisions ([Rev.
     to 2011] § 36a-573 and § 42-150aa [b]). Held:
1. B could not prevail on his claim that, once he had exhausted his chiroprac-
     tic benefit under his health plan, § 2.03.12 (b) in the provider agreement
     required D to provide B with an acknowledgment form, listing all noncov-
     ered services, at each and every subsequent visit prior to treating B,
     and, thus, that D was precluded from seeking payment for noncovered
     services because he failed to provide B with that form prior to rendering
     treatment for which B would be billed directly; D did not breach the
     provider agreement by failing to properly utilize the acknowledgment
     form, as D notified B in writing that he had exhausted his chiropractic
     benefit for office visits under his health plan by providing B with a
     verification form advising him that his insurance provided coverage for
     only ten chiropractic visits per calendar year, the verification form
     properly notified B in writing as to his financial responsibilities, covered
     services, and member eligibility and benefits, as required by § 2.03.12
     (d) in the provider agreement, and it was readily apparent from the
     applicable language in both the provider agreement and the acknowledg-
     ment form that § 2.03.12 (b) applies to noncovered services, which are
     services that are not covered under a member’s health plan, and is not
     applicable to services that are covered under a health plan but are
     subject to plan limits, such as services rendered for members who have
     exhausted their chiropractic benefit under their health plan.
2. This court declined to review B’s claim that the authorization form violated
     §§ 36a-573 and 42-150aa (b), B having failed to brief that claim ade-
     quately: B provided only conclusory statements and did not provide
     analysis of the law, cite to case law, or explain how those statutes were
     applicable to the facts of the present case; moreover, B could not prevail
     on his claim that the authorization form was illegal and against public
     policy because it violated § 20-7f (b), which addresses balance billing
     and prohibits such billing for medical services covered under a managed
     care plan, as the challenged provision in the authorization form did not
     establish that balance billing is the inherent purpose of the authorization
     form and B did not identify a single charge that would constitute balance
     billing, and this court rejected B’s construction of the challenged provi-
     sion, as there was another completely plausible interpretation that would
   not violate the statute and was completely consistent with D’s obligations
   under § 2.03.12 (d) in the provider agreement, namely, that D could bill
   B directly for any charges that were not paid by B’s insurance.
         Argued May 22—officially released September 4, 2018

                           Procedural History

   Action for interpleader to determine the defendants’
rights to certain funds held by the plaintiff as a result
of a settlement in a personal injury action commenced
by the defendant Stephen Boileau, brought to the Supe-
rior Court in the judicial district of Fairfield, where the
court, Bellis, J., granted the plaintiff’s motion for an
interlocutory judgment of interpleader and ordered the
plaintiff to deposit the funds with the clerk of the court;
thereafter, the matter was tried to the court, Radcliffe,
J.; judgment ordering distribution of the funds in part
to the named defendant and in part to the defendant
Stephen Boileau, from which the plaintiff appealed and
the defendant Stephen Boileau cross appealed to this
court; subsequently, the plaintiff withdrew his
appeal. Affirmed.
  Andrew M. McPherson, for the cross appellant
(defendant Stephen Boileau).
  Sabato P. Fiano, for the appellee (named defendant).
                         Opinion

   BRIGHT, J. In this interpleader action, the plaintiff-
stakeholder, Attorney Enrico Vaccaro, sought an order
determining the rights of the defendant-claimant, Ste-
phen Boileau, and the other defendant-claimant, Wil-
liam DeAngelo,1 Boileau’s chiropractic physician, to a
portion of the proceeds from a settlement resolving
Boileau’s personal injury action. Boileau cross appeals2
from the judgment of the trial court, rendered after a
court trial, ordering that $5780 of the contested funds
be disbursed to DeAngelo. On appeal, Boileau claims
that the court improperly determined that DeAngelo is
entitled to any portion of the settlement funds because:
(1) DeAngelo failed to comply with the notice require-
ment of the provider services agreement between
DeAngelo and the administrator of Boileau’s health
plan, and, therefore he may not bill Boileau for services
rendered; and (2) the form that Boileau signed acknowl-
edging his financial responsibility for services rendered
by DeAngelo is illegal and unenforceable. We affirm
the judgment of the trial court.
   The record reveals the following facts, as found by
the trial court or otherwise undisputed, and procedural
history. Vaccaro represented Boileau in a personal
injury action for injuries sustained in a motor vehicle
accident that occurred on August 29, 2011. ‘‘Prior to
retaining . . . Vaccaro to represent him, [Boileau]
sought medical care and treatment for his injuries from
. . . DeAngelo . . . d/b/a Neuro-Spinal Center of Con-
necticut.’’ At that time, ‘‘Boileau was an enrollee in
Cigna HealthCare [(Cigna)], a managed care health plan.
Coverage under the plan was secured through his
employer. . . . Boileau never received a summary of
his health insurance plan from his employer, and was
not familiar with the specific coverages afforded under
the applicable policy.’’
   At all relevant times, DeAngelo was a participating
provider with Cigna and American Specialty Health Net-
works, Inc. (American). Cigna contracted with Ameri-
can ‘‘to provide administrative services and a network
of Contracted Chiropractors to meet the health care
and customer service needs of Members . . . .’’
DeAngelo and American entered into a ‘‘Provider Ser-
vices Agreement’’ (provider agreement), which defined
and governed their relationship, and respective rights
and obligations. Pursuant to § 2.03.12 of the provider
agreement, DeAngelo agreed, inter alia, ‘‘to properly
notify Members in writing prior to the provision of
Chiropractic Services’’ of their financial responsibili-
ties, ‘‘Member Eligibility/Benefits,’’ and ‘‘Covered
Services.’’
  On August 31, 2011, at his initial visit and prior to
receiving treatment, Boileau signed a form provided
by DeAngelo’s office titled ‘‘Patient Authorization for
Treatment & Financial Policy’’ (authorization form).
The authorization form provides in relevant part: ‘‘I fully
understand that I am directly responsible to the Neuro-
Spinal Center for all professional services submitted
and agree to fully satisfy the bill for professional ser-
vices rendered. I agree to pay you your regular charges
for all medical services rendered to me. If so, I agree
to pay those charges which are not paid by my health
insurance. . . . Unpaid balances will be subject to an
18 [percent] finance charge per year or 1.5 [percent]
per month.’’
   DeAngelo’s office also had Boileau sign a document
titled ‘‘Notice of Physician’s Lien’’ (letter of protection)
on September 7, 2011, which provides in relevant part: ‘‘I
hereby authorize and direct you, my attorney/insurance
carrier, to pay directly to said doctor such sums as may
be due and owing him for medical service rendered me
both by reason of this accident and by reason of any
other bills that are due his office and to withhold such
sums from any settlement, judgment or verdict as may
be necessary to adequately protect said doctor. And I
hereby further give a [l]ien on my case to said doctor
against any and all proceeds of my settlement, judgment
or verdict which may be paid to you, my attorney/insur-
ance carrier, or myself, as the result of the injuries for
which I have been treated [or] injuries in connection
therewith. . . .
   ‘‘I fully understand that I am directly and fully respon-
sible to said doctor for all medical bills submitted by
him for service rendered me and that this agreement
is made solely for said doctor’s additional protection
and in consideration of his awaiting payment. And I
further understand that such payment is not contingent
on any settlement, judgment or verdict by which I may
eventually recover said fee. All unpaid balance[s] will
be subject to an 18 [percent] finance charge or 1.5
[percent] per month.’’ The letter of protection was
signed by Vaccaro on September 19, 2011.
   Subsequently, at his thirteenth treatment with
DeAngelo, Boileau received an ‘‘Insurance Verification
Sheet’’ (verification form), which indicated that his
health plan covered only ten chiropractic treatments in
each calendar year. At the bottom of the verification
form, which Boileau signed on September 23, 2011, is
the following: ‘‘I                    , understand that I
have a maximum of               visits per calendar year.
I understand that it is my responsibility to keep record
of how many visits have been used. I understand that
I will be responsible for any visits over this amount. I
have read and understand the above and also under-
stand the insurance company verbal verification is not
a guarantee of benefits. Regardless of insurance, I am
financially responsible.’’ Although the blank spaces on
the verification form were not filled in, the body of the
document reflected that Boileau’s insurance covered
only ten visits per calendar year, and Boileau’s signature
appears below the quoted provision. Boileau, despite
knowing after he signed the verification form that his
insurance covered only ten chiropractic office visits,
received sixteen additional treatments from DeAngelo
between September 23 and November 14, 2011, for a
total of twenty-nine visits in 2011. In 2012, Boileau
received eleven treatments from DeAngelo. Therefore,
Boileau received a total of twenty visits that were not
covered by his benefit plan, nineteen in 2011, and one
in 2012.3
   In January, 2014, Vaccaro obtained a settlement in
Boileau’s personal injury action in the amount of
$75,000. In a letter addressed to DeAngelo dated Janu-
ary 24, 2014, Vaccaro stated: ‘‘With respect to your claim
for $6059 from [Boileau] for services rendered, Cigna,
his health insurance carrier, has advised that for ser-
vices rendered by you in 2011 you are only owed $240.
With respect to services rendered in 2012, you failed
to submit any of these expenses to Cigna for payment
although he was clearly covered for [ten] visits. You
are at most, therefore, entitled to payment by [Boileau]
for an eleventh treatment rendered on May 2, 2012,
totaling $245, and for a report fee of $450. Enclosed,
therefore, please find my check in the amount of $935
in full and final payment of these expenses. I trust that
this concludes this matter.’’ DeAngelo did not accept
Vaccaro’s payment.
   ‘‘The exchange of correspondence and communica-
tions resulted in much acrimony, and . . . DeAngelo
filed a grievance against . . . Vaccaro as a result.’’
Thereafter, in March, 2015, Vaccaro commenced the
underlying interpleader action, pursuant to General
Statutes § 52-484,4 seeking an order determining
DeAngelo’s and Boileau’s rights to the $6059 from Boile-
au’s personal injury settlement, and claiming an allow-
ance for attorney’s fees and costs incurred in bringing
the action. The trial court, Bellis, J., rendered an inter-
locutory judgment of interpleader,5 and Vaccaro depos-
ited the contested funds with the clerk of the court.
   Subsequently, DeAngelo and Boileau filed their
respective statements of claim.6 See Practice Book § 23-
44. DeAngelo claimed entitlement to a ‘‘total amount
greater than $6059 . . . for professional services ren-
dered, interest, attorney’s fees and collection costs pur-
suant to’’ the authorization form and the letter of
protection. Boileau claimed that ‘‘DeAngelo’s [claim] to
the interpleader funds [is] invalid as a matter of law’’
because it is ‘‘based on a contract [that] is illegal, [and]
courts cannot enforce it, nor will they enforce any right
springing from such [a] contract.’’ According to Boileau,
the authorization form is ‘‘a consumer contract, as
defined by General Statutes [§] 42-151, which is patently
illegal and unenforceable because it provides for the
recovery of interest on unpaid balances at the rate of
18 [percent] per annum, in violation of General Statutes
[§ 37-4 and General Statutes (Rev. to 2011) § 36a-573];
provides for the recovery of attorney’s fees in excess of
the maximum amount allowed under General Statutes
[(Rev. to 2011) §] 42-150aa; provides for the recovery
of sums by a health care provider for medical services
covered under a managed care plan in violation of Gen-
eral Statutes [§] 20-7f; and provides for the recovery of
report fees in violation of General Statutes [§] 20-7h,7
all in violation of the [G]eneral [S]tatutes and public
policies of this [s]tate.’’ (Footnote added; internal quota-
tion marks omitted.)
   The court, Radcliffe, J., held a trial on October 19,
2016.8 At trial, Boileau, DeAngelo, and Deborah Lanci,
a medical insurance specialist employed by DeAngelo,
testified. During direct examination, Boileau testified
that he knew that he was entitled to only ten chiroprac-
tic visits per calendar year after he signed the insurance
verification form on September 23, 2011. Despite
acknowledging that fact, Boileau testified that he
thought his insurance would cover his treatment, and
that ‘‘nobody said, oh, you’re not going to be covered.
Nobody came up to me and said, here, you’re done on
your ten visits. I didn’t hear that part.’’
   Lanci testified that DeAngelo’s office submitted
claims to Boileau’s insurance for ten visits in 2011 and
ten visits in 2012, but Boileau’s insurance did not pay
for four of the visits, two in 2011 and two in 2012, due
to DeAngelo’s failure to submit treatment plans after
Boileau’s eighth visit in each year. Although Boileau’s
account statement, which was admitted into evidence
at trial, reflected a balance of $6059, DeAngelo’s state-
ment of claim alleged that Boileau owed $5239 for treat-
ment. Lanci further testified that DeAngelo’s office
credited Boileau’s account for those four visits, thereby
explaining the discrepancy between Boileau’s account
statement, which reflected a balance of $6059, and
DeAngelo’s statement of claim, which claimed only
$5239 for chiropractic services.
   On March 6, 2017, the court issued its memorandum
of decision. The court found that DeAngelo was entitled
to $5780, including $5239 for chiropractic services pro-
vided to Boileau, $450 for an ‘‘impair rating’’ report,
and $95 for other reports.9 The court further found that
Boileau was entitled to $279, the remaining balance of
the interpleader funds. This appeal followed.
   On appeal, Boileau claims that the court improperly
determined that DeAngelo is entitled to any portion of
the settlement funds because (1) DeAngelo failed to
comply with the provider agreement, and (2) the autho-
rization form, which is the basis for DeAngelo’s claim
to the settlement funds, is unenforceable, as it is ‘‘illegal
on its face and is contrary to public policy.’’
  As a preliminary matter, we note that the court’s
memorandum of decision is unclear as to the legal basis
for its conclusion as to its award of the settlement funds,
and Boileau did not seek articulation of the court’s
decision. See Practice Book § 61-10. Although it would
have been preferable for the trial court to provide its
legal analysis in its memorandum of decision, ‘‘[w]hen
the facts underlying a claim on appeal are not in dispute
and that claim is subject to de novo review, the precise
legal analysis undertaken by the trial court is not essen-
tial to the reviewing court’s consideration of the issue
on appeal.’’ (Internal quotation marks omitted.) State
v. Donald, 325 Conn. 346, 354, 157 A.3d 1134 (2017). In
the present case, the court set forth the relevant factual
findings, which are not challenged by the parties, in its
memorandum of decision, and both of Boileau’s claims
are subject to de novo review. Accordingly, the record
is adequate for review. See id.
                             I
   Boileau first claims that the court improperly deter-
mined that DeAngelo is entitled to a portion of the
settlement funds because DeAngelo failed to comply
with the notice provision in the provider agreement.
Specifically, he argues that DeAngelo, pursuant to the
provider agreement, had to provide Boileau with a
‘‘Member Billing Acknowledgment’’ form (acknowledg-
ment form) listing all ‘‘Non-Covered Services’’ prior to
treating Boileau. According to Boileau, once he had
exhausted his chiropractic benefit under his health
plan, DeAngelo had to provide him with an acknowledg-
ment form at each and every subsequent visit before
treating him. Thus, he argues that ‘‘DeAngelo is pre-
cluded from seeking [payment] for [N]on-[C]overed
[S]ervices (those services provided after the [tenth]
treatment per calendar year) from . . . Boileau.’’
   Both parties agree that the provider agreement is
an unambiguous contract subject to plenary review on
appeal. ‘‘The standard of review for contract interpreta-
tion is well established. Although ordinarily the ques-
tion of contract interpretation, being a question of the
parties’ intent, is a question of fact . . . [when] there
is definitive contract language, the determination of
what the parties intended by their . . . commitments
is a question of law [over which our review is plenary].’’
(Internal quotation marks omitted.) Meeker v. Mahon,
167 Conn. App. 627, 632, 143 A.3d 1193 (2016).
   ‘‘In ascertaining the contractual rights and obligations
of the parties, we seek to effectuate their intent, which
is derived from the language employed in the contract,
taking into consideration the circumstances of the par-
ties and the transaction. . . . We accord the language
employed in the contract a rational construction based
on its common, natural and ordinary meaning and usage
as applied to the subject matter of the contract.’’ (Inter-
nal quotation marks omitted.) Welch v. Stonybrook Gar-
dens Cooperative, Inc., 158 Conn. App. 185, 197, 118
A.3d 675, cert. denied, 318 Conn. 905, 122 A.3d 634
(2015). ‘‘Furthermore, [i]n giving meaning to the lan-
guage of a contract, we presume that the parties did not
intend to create an absurd result.’’ (Internal quotation
marks omitted.) South End Plaza Assn., Inc. v. Cote,
52 Conn. App. 374, 378, 727 A.2d 231 (1999).
   Boileau does not dispute that DeAngelo rendered the
treatments; he also does not claim that the charges for
those treatments are unreasonable, or that DeAngelo
misrepresented Boileau’s eligibility and benefits under
his health plan. In fact, on appeal, Boileau does not
claim that DeAngelo did not notify him that he had
exhausted his chiropractic benefit under his health
plan. Instead, Boileau asserts that he is a third-party
beneficiary of the provider agreement between Ameri-
can and DeAngelo,10 that DeAngelo breached the pro-
vider agreement by failing to provide Boileau with the
contractually required acknowledgment form identi-
fying the ‘‘Non-Covered Services’’ prior to rendering
treatment, and, as a result, he is contractually obligated
to hold Boileau harmless for all charges for those visits
in excess of Boileau’s annual limit under his health
plan. Consequently, the dispositive question is whether
DeAngelo breached the provider agreement by failing
to utilize the acknowledgment form after Boileau had
exhausted his chiropractic benefit under his health
plan. We conclude that he did not.
   Boileau claims that § 2.03.12 of the provider
agreement obligated DeAngelo to utilize the acknowl-
edgment form detailing the specific ‘‘Non-Covered Ser-
vices’’ prior to rendering treatment to Boileau after
Boileau had exhausted his coverage under his health
plan. Section 2.03.12 provides in relevant part: ‘‘Con-
tracted Chiropractor Notification to Members of Their
Financial Responsibilities, Member Eligibility/Benefits,
and Covered Services. Members need to be notified by
their Contracted Chiropractor of their financial respon-
sibility for amounts they may owe Contracted Chiro-
practor for Chiropractic Services and of their [Member]
Eligibility/Benefits and Covered Services prior to the
provision of services. Therefore, Contracted Chiroprac-
tor agrees to properly notify Members in writing prior
to the provision of Chiropractic Services as follows:
   ‘‘(a) Members Determined to be Ineligible. Prior to or
on the initial visit before rendering services, Contracted
Chiropractor agrees to provide notification to all
patients that represent themselves as Members that
they must reimburse the Contracted Chiropractor for
all rendered services if the Member is later determined
to be ineligible with [American] or a Payor. The Initial
Health Status form includes a section meeting the notifi-
cation requirement.
  ‘‘(b) Non-Covered Services. Contracted Chiropractor
agrees to have any Member who desires to receive and
self-pay for Non-Covered [S]ervices complete and exe-
cute the Member Billing Acknowledgment form prior to
rendering services to the Member. The Member Billing
Acknowledgment form includes a section where the
Contracted Chiropractor must identify Non-Covered
[S]ervices to be rendered and the amounts for which
the Member is agreeing to self-pay the Contracted Chi-
ropractor. . . .
   ‘‘(d) Accuracy of Member Eligibility/Benefits and
Covered Services Information. Contracted Chiroprac-
tor agrees to provide current Member Eligibility/Bene-
fits and Covered Services information to Members.
[American] shall provide Contracted Chiropractor with
Member Eligibility/Benefits and Covered Services infor-
mation through its provider services department . . . .
Contracted Chiropractor must verify Member Eligibil-
ity/Benefits and Covered Services initially and periodi-
cally during a Member’s course of treatment.
  ‘‘Contracted Chiropractor agrees to properly inform
Members of their financial responsibilities, Member Eli-
gibility/Benefits and Covered Services. Contracted Chi-
ropractor agrees to use the appropriate written
notification process as defined in this Section and the
Operations Manual. Contracted Chiropractor agrees
and understands that in the absence of the proper notifi-
cation and appropriate written agreement, the Member
shall be held harmless by Contracted Chiropractor,
[American] and/or Payor and agrees to waive all charges
and not seek payment from Member, [American] and/
or Payor.’’
   ‘‘Covered Services,’’ ‘‘Non-Covered Services’’ and
‘‘Member Eligibility/Benefits’’ are all defined terms in
the provider agreement. ‘‘Covered Services’’ is defined
as ‘‘Medically Necessary Services for Covered Condi-
tions arranged under a Member Benefit Plan and, pursu-
ant to this Agreement, which Contracted Chiropractor
is licensed and qualified to provide and for which Con-
tracted Chiropractor accepts payment from [American]
or Payor as payment in full, except for applicable Mem-
ber Payments.’’ ‘‘Non-Covered Services’’ is defined as
‘‘all services other than those defined as Covered Ser-
vices. Non-Covered Services are not subject to the
Payor Summaries and Fee Schedule Amounts listed in
Attachments D and E to this Agreement.’’ ‘‘Member
Eligibility/Benefits’’ is defined as ‘‘information . . .
pertaining to each Member’s eligibility, including initial
date of eligibility and last date of eligibility and benefits
including, but not limited to Member Payments such as
co-payments, deductibles and/or co-insurance, annual
benefit limits, such as 20, 30, or 40 visits, and remaining
annual benefits.’’
   Boileau argues that because it is undisputed that
DeAngelo did not utilize the acknowledgment form
prior to rendering the treatments for which Boileau
would be billed directly, as allegedly required by
§ 2.03.12 (b) of the provider agreement, DeAngelo
breached the provider agreement. DeAngelo, however,
argues that he complied with § 2.03.12 (d) by providing
Boileau with the verification form advising him that his
insurance provided coverage for only ten chiropractic
visits per calendar year. DeAngelo further argues that
§ 2.03.12 (b) does not apply once a member has
exhausted the benefits under the member’s health plan,
and ‘‘the purpose of the [acknowledgment] form was
to avoid confusion in the event that the medical provider
rendered specific, individual types of [N]on-[C]overed
[S]ervices while simultaneously providing [C]overed
[S]ervices within the scope of the subject plan (i.e.,
within the [ten] covered visits).’’ We conclude, on the
basis of the evidence admitted at trial,11 that § 2.03.12 (b)
applies only to ‘‘Non-Covered Services,’’ not to services
rendered for members who have exhausted their chiro-
practic benefit under their health plan.
  It is readily apparent from the language in both the
provider agreement and the acknowledgment form that
there is a distinction between services that are not
covered under a member’s health plan and services that
are covered under a health plan, but are subject to
plan limits. In particular, the language makes clear the
different obligations a contracted chiropractor has
depending on whether the provider is supplying infor-
mation to the member regarding ‘‘Non-Covered Ser-
vices’’ or supplying information regarding ‘‘Member
Eligibility/Benefits’’ and ‘‘Covered Services.’’
   Section 2.03.12 (b) requires DeAngelo to have a mem-
ber sign an acknowledgment form before rendering
‘‘Non-Covered Services.’’ The definitions of ‘‘Covered
Services’’ and ‘‘Non-Covered Services’’ are clear in that
they apply to the type of services being provided. Medi-
cally necessary services for covered conditions are
‘‘Covered Services.’’ By definition, services that are not
medically necessary are ‘‘Non-Covered Services.’’ Sig-
nificantly, § 2.03.12 (b) imposes no obligation on the
contracted chiropractor regarding ‘‘Member Eligibility/
Benefits,’’ which, by definition, includes information
regarding the number of visits for which a member has
coverage in a given year. Instead, § 2.03.12 (d) sets
forth the contracted chiropractor’s obligation regarding
‘‘Member Eligibility/Benefits’’ and ‘‘Covered Services,’’
which simply requires that the contracted chiropractor
provide such information using ‘‘the appropriate written
notification process as defined in this Section and the
Operations Manual.’’ It does not require use of the
acknowledgement form, which is required for ‘‘Non-
Covered Services’’ in accordance with § 2.03.12 (b).12
Consequently, the notification requirement in § 2.03.12
(b) would not apply because visits exceeding the mem-
ber’s maximum benefit under the health plan are not
‘‘Non-Covered Services’’ under the provider agreement.
  This interpretation is consistent with the language in
the acknowledgment form providing that ‘‘Non-Covered
[S]ervices include services such as supplements that
are not covered by the member’s health plan. Non-
Covered [S]ervices may also include services deter-
mined by [American] to be maintenance-type services.’’
Those examples of ‘‘Non-Covered Services’’ are not
related to a member’s eligibility or benefits, and there
is no indication that the form would apply to the number
of services, in addition to particular types of services
that always are not covered under the member’s health
plan. In addition, the acknowledgment form provides:
‘‘I . . . do hereby acknowledge that a certain portion
of my care will not be covered by my . . . health plan
under the terms of my Benefit Plan . . . .’’ (Emphasis
added.) If a member has exhausted coverage under the
health plan, then there is no portion of the member’s
care that will be covered, and it would be illogical to
have the member acknowledge that ‘‘a certain portion’’
of the member’s care will not be covered.
   Furthermore, the acknowledgment form provides
that DeAngelo may not bill a member ‘‘during the
course of’’ a treatment plan approved by American,
except for copays, deductibles, or charges for ‘‘Non-
Covered Services.’’ (Emphasis added.) This further sup-
ports our construction of the provider agreement
because if a member is not covered for any office visits
under the health plan, the member would not be receiv-
ing services ‘‘during the course of’’ an approved treat-
ment plan. Thus, the acknowledgment form is required
when a member is receiving services that are covered
under the health plan, but has elected to receive addi-
tional services that are not covered under the health
plan.13
   Finally, our conclusion is supported by additional
language in the provider agreement. Section 1.07 of the
provider agreement provides in relevant part: ‘‘Claims
Payment Amount. The Claims Payment Amount is the
actual amount paid directly and solely by [American]
to Contracted Chiropractor and shall be calculated by
first deducting from billed charges submitted on a claim
any amounts including but not limited to Non-Covered
Services, duplicate billed amounts for services,
amounts exceeding benefit maximums or limitations
of Member Benefit Plans . . . .’’ (Emphasis added.)
Accordingly, ‘‘amounts exceeding benefit maximums or
limitations’’ is a distinct category from, and not the
same as, ‘‘Non-Covered Services,’’ although both types
of services are services for which American will not
pay the contracted chiropractor. In other words, if a
member has exhausted the member’s benefit for chiro-
practic visits, then American will not pay any charges
for visits exceeding the member’s maximum benefit
under the health plan. The provider agreement, how-
ever, does not identify such services as ‘‘Non-Covered
Services’’ and, therefore, a contracted chiropractor is
not obligated to use an acknowledgment form when
rendering services that exceed the member’s chiroprac-
tic benefit limit.
   Here, after DeAngelo informed Boileau that he had
exhausted his chiropractic benefit under his health
plan, Boileau was notified in writing as to his financial
responsibilities, ‘‘Member Eligibility/Benefits’’ and
‘‘Covered Services,’’ as required by § 2.03.12 (d) of the
provider agreement. Once DeAngelo notified Boileau
that he had exhausted his chiropractic benefit for office
visits, DeAngelo satisfied the applicable notification
requirement in § 2.03.12 (d), and § 2.03.12 (b) simply
does not apply. Any other construction of the provider
agreement and the acknowledgment form would lead
to the absurd result of having Boileau sign an acknowl-
edgment form for every visit, acknowledging that he
will be financially responsible for ‘‘a certain portion
of’’ his care, when, in fact, he has already acknowledged
that there is no portion of his care that will be covered
by his health plan because he exhausted his health
plan’s chiropractic benefit. We conclude that the parties
to the provider agreement did not intend such a result.
See South End Plaza Assn., Inc. v. Cote, supra, 52 Conn.
App. 378 (‘‘[i]n giving meaning to the language of a
contract, we presume that the parties did not intend to
create an absurd result’’ [internal quotation marks
omitted]).
   Consequently, the court properly concluded that
DeAngelo is not precluded from billing Boileau for those
visits that exceeded Boileau’s maximum benefit under
his health plan because DeAngelo was not required to
have Boileau sign an acknowledgment form prior to
each and every one of those visits.
                             II
   Boileau also claims that the court improperly
awarded a portion of the settlement funds to DeAngelo
because the authorization form, which is the basis for
DeAngelo’s claim to the $5780 of the settlement funds,
is ‘‘illegal on its face and is contrary to public policy.’’
Specifically, Boileau claims that the authorization form
violates General Statutes (Rev. to 2011) § 20-7f (b),14
General Statutes (Rev. to 2011) § 36a-573,15 and § 42-
150aa (b),16 and, therefore, it is illegal and unenforce-
able. We disagree.
   We begin by setting forth our standard of review. ‘‘A
trial court’s decision as to whether a contract is illegal
and unenforceable involves a question of law which
entails our application of plenary review. . . . Simi-
larly . . . the question [of] whether a contract is
against public policy is [a] question of law dependent
on the circumstances of the particular case . . . .’’
(Citations omitted; internal quotation marks omitted.)
Carriage House I-Enfield Assn., Inc. v. Johnston, 160
Conn. App. 226, 245–46, 124 A.3d 952 (2015).
  The entirety of Boileau’s argument is as follows: ‘‘In
the present action . . . § 20-7f (b) provides that it is
an unfair billing practice for a healthcare provider to
request payment from an enrollee, other than a copay-
ment or deductible, for medical services covered under
a ‘managed care plan.’ . . . DeAngelo is a healthcare
provider as defined in the . . . General Statutes. The
[authorization] form unequivocally establishes that it
makes . . . Boileau responsible for ‘all professional
services submitted,’ that . . . Boileau agrees ‘to fully
satisfy the bill for professional services rendered,’ that
. . . Boileau agrees to ‘pay those charges [that] are not
paid by my health insurance.’ As a result, the [authoriza-
tion form] on its face negates . . . § 20-7f (b), thereby
making the [authorization form] illegal and unen-
forceable.
   ‘‘Furthermore, as previously stated . . . Lanci, who
is . . . DeAngelo’s billing specialist, testified that . . .
DeAngelo, as a practice, never uses the [acknowledg-
ment form] because . . . DeAngelo never bills for
[N]on-[C]overed [S]ervices, thereby further showing
that the intent of the [authorization form] is to violate
. . . § 20-7f (b).
   ‘‘As previously stated, the express terms of the
[acknowledgment form], which is a consumer contract,
[provide] that . . . Boileau is responsible for all profes-
sional services submitted, to fully satisfy the bill for
professional services rendered and to pay those charges
not paid by health insurance. The [acknowledgment
form] on its face violates . . . § 36a-573 by making
. . . Boileau responsible for an 18 [percent] interest
charge. The [authorization form] on its face also violates
. . . § 42-150aa (b), which limits attorney’s fees to 15
[percent] of the amount of any judgment [rendered].
. . . DeAngelo claimed 18 [percent] interest per year
in the present action.’’ (Footnotes omitted.)
   We conclude that Boileau has abandoned his claims
that the authorization form violates §§ 36a-573 and 42-
150aa (b) as a result of an inadequate brief. ‘‘It is well
settled that [w]e are not required to review claims that
are inadequately briefed. . . . We consistently have
held that [a]nalysis, rather than mere abstract assertion,
is required in order to avoid abandoning an issue by
failure to brief the issue properly. . . . [F]or this court
judiciously and efficiently to consider claims of error
raised on appeal . . . the parties must clearly and fully
set forth their arguments in their briefs. We do not
reverse the judgment of a trial court on the basis of
challenges to its rulings that have not been adequately
briefed. . . . The parties may not merely cite a legal
principle without analyzing the relationship between
the facts of the case and the law cited. . . . [A]ssign-
ments of error which are merely mentioned but not
briefed beyond a statement of the claim will be deemed
abandoned and will not be reviewed by this court.’’
(Internal quotation marks omitted.) Nowacki v.
Nowacki, 129 Conn. App. 157, 163–64, 20 A.3d 702
(2011).
   Boileau provides no analysis of the law and does not
cite a single case in support of either one of his claims.
Specifically, he fails to explain the applicability of § 36a-
573 to the facts of this case, which involve a medical
services provider imposing a default interest rate on an
unpaid bill for services rendered. Furthermore, Boileau
fails to explain how a bill for services rendered consti-
tutes a loan within the ambit of the usury statutes,17 or
how a contractual provision providing for the collection
of attorney’s fees, which are permitted by statute, ren-
ders the entire contract illegal or unenforceable. Boile-
au’s conclusory statements are insufficient to avoid
abandoning these claims. Accordingly, we decline to
review Boileau’s claim as it relates to §§ 36a-573 and
42-150aa (b).
   We now address Boileau’s claim that the authoriza-
tion form is illegal and against public policy because it
violates § 20-7f (b) by providing that Boileau agrees to
fully satisfy DeAngelo’s bill for professional services
rendered.
   The following legal principles are relevant to our
resolution of Boileau’s claim. ‘‘Although it is well estab-
lished that parties are free to contract for whatever
terms on which they may agree . . . it is equally well
established that contracts that violate public policy are
unenforceable.’’ (Internal quotation marks omitted.)
Dougan v. Dougan, 301 Conn. 361, 369, 21 A.3d 791
(2011). ‘‘As a general rule, a court will [not] lend its
assistance in any way toward carrying out the terms of
a contract, the inherent purpose of which is to violate
the law . . . .’’ (Emphasis in original; internal quota-
tion marks omitted.) Carriage House I-Enfield Assn.,
Inc. v. Johnston, supra, 160 Conn. App. 246. Neverthe-
less, ‘‘[t]he principle that agreements contrary to public
policy are void should be applied with caution and
only in cases plainly within the reasons on which that
doctrine rests . . . .’’ (Internal quotation marks omit-
ted.) Dougan v. Dougan, 114 Conn. App. 379, 389, 970
A.2d 131 (2009), aff’d, 301 Conn. 361, 21 A.3d 791 (2011).
   ‘‘Section 20-7f addresses balance billing. Typically,
[b]alance billing [occurs] when a provider seeks to col-
lect from [a managed care organization] member the
difference between the provider’s billed charges for a
service and the amount the [managed care organization]
paid on that claim. . . . [M]ost privately insured people
are covered by [a managed care organization], which
contracts with a network of providers to offer medical
services to members. In return, providers agree to
deliver services at a negotiated rate that is generally
below their usual charges. Providers also agree to hold
harmless (i.e., not to balance bill) members for the
difference between the contracted rate and their typical
billed charge.’’ (Citations omitted; internal quotation
marks omitted.) Gianetti v. Rutkin, 142 Conn. App.
641, 650–51, 70 A.3d 104 (2013). Accordingly, § 20-7f (b)
‘‘prohibits balance billing for medical services covered
under a managed care plan. . . . In a typical balance
billing case, the dispute arises after the insurance com-
pany has paid less than the full amount billed by the
provider.’’ (Emphasis added; internal quotation marks
omitted.) Id., 654–55.
   Boileau focuses on the following provision in the
authorization form: ‘‘I fully understand that I am directly
responsible to the Neuro-Spinal Center for all profes-
sional services submitted and agree to fully satisfy the
bill for professional services rendered. I agree to pay
you your regular charges for all medical services ren-
dered to me. If so, I agree to pay those charges which
are not paid by my health insurance.’’ According to
Boileau, this provision ‘‘negates . . . § 20-7f (b),
thereby making the [authorization form] illegal and
unenforceable.’’ This claim is meritless.
   First, the inclusion of the referenced provision does
not establish that balance billing is the inherent purpose
of the authorization form; see Carriage House I-Enfield
Assn., Inc. v. Johnston, supra, 160 Conn. App. 246;
and, Boileau has not identified a single charge billed
by DeAngelo that would constitute balance billing.
DeAngelo permissibly billed Boileau for his co-pay-
ments for each visit that was covered by Boileau’s
health plan, and DeAngelo’s regular and customary
charges for each visit that occurred after Boileau’s bene-
fits had been exhausted. Second, although Boileau
argues that the provision, in accordance with his inter-
pretation, violates § 20-7f, there is another completely
plausible interpretation that would not violate the stat-
ute and is completely consistent with DeAngelo’s obli-
gations under § 2.03.12 (d), namely, that DeAngelo
could bill Boileau directly for any charges that are not
paid by Boileau’s insurance, including copays, deduct-
ibles, and charges for services rendered after his bene-
fits were exhausted or that were not covered by the
health plan. ‘‘[I]f a contract provision has two possible
constructions, by one of which the agreement could be
held valid and by the other void or illegal, the former
is to be preferred.’’ (Internal quotation marks omitted.)
Marlborough v. AFSCME, Council 4, Local 818-052,
309 Conn. 790, 808 n.15, 75 A.3d 15 (2013). Conse-
quently, we reject Boileau’s construction of the chal-
lenged provision, and we conclude that the
authorization form is not illegal on its face.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     DeAngelo was misidentified as ‘‘D’Angelo’’ on the summons, and that
misspelling has been retained in the case caption. We, however, use the
correct spelling of his name throughout this opinion.
   2
     Although Vaccaro filed the present appeal on March 22, 2017, and Boileau
filed a cross appeal on March 31, 2017, Vaccaro and Boileau jointly submitted
a single brief. After oral argument, we sua sponte raised the issue of whether
Vaccaro, as a disinterested stakeholder, had standing to pursue the claims
raised in the jointly filed brief. On July 5, 2018, we issued an order granting
Vaccaro permission to withdraw his appeal or file a supplemental brief
giving reasons why his appeal should not be dismissed for lack of standing.
Vaccaro withdrew his appeal on July 10, 2018, and, accordingly, only Boile-
au’s cross appeal is before this court.
   3
     Boileau does not claim that, as a result of providing the verification form
on Boileau’s thirteenth visit, DeAngelo is precluded from billing for the
eleventh and twelfth visits in 2011.
   4
     General Statutes § 52-484 provides: ‘‘Whenever any person has, or is
alleged to have, any money or other property in his possession which is
claimed by two or more persons, either he, or any of the persons claiming the
same, may bring a complaint in equity, in the nature of a bill of interpleader,
to any court which by law has equitable jurisdiction of the parties and
amount in controversy, making all persons parties who claim to be entitled
to or interested in such money or other property. Such court shall hear and
determine all questions which may arise in the case, may tax costs at its
discretion and, under the rules applicable to an action of interpleader, may
allow to one or more of the parties a reasonable sum or sums for counsel
fees and disbursements, payable out of such fund or property; but no such
allowance shall be made unless it has been claimed by the party in his
complaint or answer.’’
   5
     ‘‘Actions pursuant to § 52-484 involve two distinct parts, the first of
which is an interlocutory judgment of interpleader. . . . An interlocutory
judgment of interpleader, which determines whether interpleader lies, tradi-
tionally precedes adjudication of the claims.’’ (Internal quotation marks
omitted.) Vincent Metro, LLC v. YAH Realty, LLC, 297 Conn. 489, 497, 1
A.3d 1026 (2010).
   6
     Boileau filed a revised statement of claim on October 17, 2016, which
the court accepted as the operative pleading.
   7
     The authorization form was signed by Boileau in 2011, before the legisla-
ture enacted § 20-7h; see Public Acts 2012, No. 12-14, § 1.
   8
     The court held a hearing on October 18, 2016, where Cigna appeared as
an interested party seeking an order to seal certain documents containing
proprietary information. In addition, the parties premarked exhibits and the
court provided them the opportunity to offer opening statements.
   9
     The total amount awarded to DeAngelo should have been $5784. Although
we note the arithmetic error, neither party has challenged it. See Guzman
v. Yeroz, 167 Conn. App. 420, 422 n.3, 143 A.3d 661, cert. denied, 323 Conn.
923, 150 A.3d 1152 (2016).
   10
      During oral argument before this court, counsel for DeAngelo stated
that he does not dispute that Boileau is a third-party beneficiary of the
provider agreement. Because DeAngelo concedes this issue, we will assume
without deciding that Boileau is, in fact, a third-party beneficiary of the
provider agreement.
   11
      Section 1.04 of the provider agreement provides in relevant part: ‘‘This
[provider agreement] between Contracted Chiropractor and [American]
includes this Agreement, the Operations Manual, the attachments listed [in
this Agreement], and any amendments to such documents. . . . The attach-
ments . . . are incorporated by reference herein. Any reference to the
‘Agreement’ shall include the [American] Operations Manual . . . and each
of the attachments . . . as amended, unless otherwise specified.’’ The oper-
ations manual was not admitted into evidence.
   12
      The acknowledgement form is not the only written notification process
described in § 2.03.12. Section 2.03.12 (a) requires written notification as to
the member’s financial responsibility for services that are ineligible for
reimbursement before any services are provided. It provides that ‘‘the Initial
Health Status form includes a section meeting the notice requirement.’’ That
form was not admitted into evidence. In addition, as noted previously in
this opinion, § 2.03.12 (d) refers to the operations manual, also not admitted
into evidence, as setting forth the appropriate notification process. The fact
that there are different types of notification for different situations further
confirms that the acknowledgement form is not intended for any purpose
aside from ‘‘Non-Covered Services,’’ pursuant to § 2.03.12 (b).
   13
      Boileau also claims that DeAngelo billed him for massages, which are
not covered under his health plan, without having Boileau sign an acknowl-
edgment form. DeAngelo, however, did not bill Boileau for massages that
were provided during visits that were covered by Boileau’s health plan.
DeAngelo only billed Boileau for all services provided during visits that
exceeded Boileau’s annual limit of ten chiropractic visits.
   14
      General Statutes (Rev. to 2011) § 20-7f (b) provides: ‘‘It shall be an unfair
trade practice in violation of [General Statutes § 42-110a et seq.] for any
health care provider to request payment from an enrollee, other than a
copayment or deductible, for medical services covered under a managed
care plan.’’ Hereinafter, unless otherwise indicated, all references to § 20-
7f in this opinion are to the 2011 revision of the statute.
   15
      General Statutes (Rev. to 2011) § 36a-573 (a) provides in relevant part:
‘‘No person, except as authorized by the provisions of sections 36a-555 to
36a-573, inclusive, shall, directly or indirectly, charge, contract for or receive
any interest, charge or consideration greater than twelve per cent per annum
upon the loan, use or forbearance of money or credit of the amount or
value of . . . (2) fifteen thousand dollars or less for any such transaction
entered into on and after October 1, 1997. The provisions of this section shall
apply to any person who, as security for any such loan, use or forbearance
of money or credit, makes a pretended purchase of property from any person
and permits the owner or pledgor to retain the possession thereof, or who,
by any device or pretense of charging for the person’s services or otherwise,
seeks to obtain a greater compensation than twelve per cent per annum.
No loan for which a greater rate of interest or charge than is allowed by
the provisions of sections 36a-555 to 36a-573, inclusive, has been contracted
for or received, wherever made, shall be enforced in this state, and any
person in any way participating therein in this state shall be subject to the
provisions of said sections . . . .’’ Hereinafter, unless otherwise indicated,
all references to § 36a-573 in this opinion are to the 2011 revision of the
statute.
   16
      General Statutes § 42-150aa (b) provides: ‘‘If a lawsuit in which money
damages are claimed is commenced by an attorney who is not a salaried
employee of the holder of a contract or lease subject to the provisions of this
section, such holder may receive or collect attorney’s fees, if not otherwise
prohibited by law, of not more than fifteen per cent of the amount of any
judgment which is entered.’’
   17
      In Stelco Industries, Inc. v. Zander, 3 Conn. App. 306, 308–309, 487
A.2d 574 (1985), this court adopted the rationale of the United States District
Court for the District of Connecticut in Scientific Products v. Cyto Medical
Laboratory, Inc., 457 F. Supp. 1373, 1377–78, 1380 (D. Conn. 1978), ‘‘wherein
the court, after a thorough analysis of this state’s usury statute, concluded
that ‘Connecticut’s courts have never expanded the usury statute to include
any transaction which was not a loan of money, and, on the basis of what
has been considered above, I do not believe that they would do so in this
case if it was before them for decision. Furthermore, the fact that the
Connecticut statute provides a particularly severe penalty—lenders who
violate the statute shall forfeit not only all interest but also all the principal
. . .—is an additional reason for not reading the usury statute more broadly
than it is written.’ . . .
   ‘‘ ‘Both the judicial and legislative treatment of debts arising from the sale
of goods on credit clearly indicate that Connecticut adheres to the traditional,
historical and analytical views that sales on credit are not equated with
loans and that the prohibition of usurious interest applies only to loans of
money.’ ’’ (Citation omitted.)
   In the present case, we fail to see how there could be any claim that
DeAngelo loaned Boileau money. DeAngelo provided chiropractic services
for which Boileau failed to pay. Boileau does not explain how the failure
to pay a bill in a timely fashion converts the provision of professional
services into a loan of money. Moreover, DeAngelo, in accordance with the
letter of protection, agreed to forgo any payment from Boileau until Boileau
had settled his personal injury action. Boileau’s treatment with DeAngelo
concluded on May 3, 2012, and Boileau settled his personal injury action in
January, 2014. Neither the authorization form, nor the letter of protection
permitted DeAngelo to charge Boileau any amount of interest during that
time. Pursuant to the authorization form, Boileau would be charged interest
only if he failed to pay his bill on time. Consequently, the 18 percent interest
charge appears to be simply a late fee agreed to by the parties. We need
not consider whether the late fee is an unenforceable penalty because that
issue has not been raised, and, in any event, the court did not award DeAngelo
any interest. The salient point though is that Boileau addresses none of
these issues in his brief.